Exhibit 99.4 OTCBB LHSI Completes Name Change to China Pediatric Pharmaceuticals, Inc. Xi’an, Shaanxi, China,October 14, 2009 Lid Hair Studios International, Inc. (OTC Bulletin Board: LHSI) ("Lid Hair Studios" or the "Company"), today announced that effective on October 9, 2009, the Company changed its name from Lid Hair Studios International, Inc. to China Pediatric Pharmaceuticals, Inc.The name change was effected through a parent/subsidiary merger of our wholly-owned subsidiary, China Pediatric Pharmaceuticals, Inc., with and into the Company, with the Company as the surviving corporation.To effectuate the merger, the Company filed its Articles of Merger with the Nevada Secretary of State and the merger became effective on October 9, 2009. Following the Combination, the combined Company will continue to be traded on the OTCBB, under the symbol “LHSI”, however we will request a new symbol closer in form to China Pediatric Pharmaceuticals, Inc. "We are very pleased to announce the name change that better reflects the company’s business.This brings our closer to our goal of getting our message out to the investing public.” said Mr. Xia, CEO and Chairman of China Pediatric Pharmaceuticals, Inc. About China Pediatric Pharmaceuticals, Inc. China Pediatric Pharmaceuticals, Inc. has its headquarters in Xi’an, Shaanxi Province, China. The Company identifies, discovers, develops manufactures and distributes both prescription and over-the counter, including both conventional and Traditional Chinese Medicines (“TCMs”), pharmaceutical products for the treatment of some of the most common ailments and diseases, with pediatric medicine as its focus.China Pediatric Pharmaceuticals, Inc.’s manufacturing facility located in Baoji City, Shaanxi Province. The Company distributes its high value, branded medicines, both prescription and OTC, through exclusive territory agents who sell our products directly to local pharmacies who in turn sell them to their retail customers. For the six months ended June 30, 2009, Revenue was $7,142,775 and Net Income was $1,585,799 or $0.19 per share. As at June 30, 2009, Shareholders’ Equity was $10,608,005 and Total Assets were $13,569,343. For more information go to: www.jialipharma.com For more information, please contact: China Pediatric Pharmaceuticals, Inc.
